Citation Nr: 1720508	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 for right rotator cuff tendonitis (right shoulder disability).

2.  Entitlement to a compensable disability rating for status post meniscus tear with traumatic arthritis (left knee disability) prior to October 11, 2013 and a rating in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1991 to November 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a rating in excess of 10 percent for a right shoulder disability and denied a compensable rating for a left knee disability.

In a May 2016 rating decision, the RO assigned a 10 percent disability rating for the Veteran's left knee disability effective October 11, 2013.  Despite the increased evaluation, the Court of Appeals for Veterans Claims (Court) has held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available disability ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, the issue remains in appellate status.

In February 2017, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is associated with the record.  

The issue of entitlement to service connection for a left shoulder disability secondary to his service-connected right shoulder disability was raised by the record during the Veteran's February 2017 Board hearing.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

The Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the claims file, the Board finds that the February 2009 and May 2016 VA examinations are incomplete and a new examination is required in light of the holding in Correia.  Specifically, the examinations do not include range of motion testing for both active and passive motion for the right shoulder or left knee.  With respect to the knee, the examinations also do not include range of motion testing on weight-bearing and non weight-bearing.  Thus, a remand for an additional examination is warranted. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination with the May 2016 VA examiner (or other examiner if not available) to determine the nature and severity of his service-connected right shoulder disability and left knee disability.   

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right and left shoulders.  

The examiner should also describe, in degrees of excursion, active and passive ranges of motion for the right and left knees weight-bearing and non weight-bearing. 
		
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







